Citation Nr: 0632325	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from June 1954 to June 1957.  The veteran died 
in October 2002.

This appeal arises from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, dated in March 2003, which denied payment of the 
appellant's claim for improved death pension benefits by 
reason of excessive income.

The appellant's case was remanded to the RO for additional 
development in February 2006.  The case is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The appellant's countable income for death pension 
purposes for calendar year 2002 was $7279; for calendar year 
2003 her income was $7048; for calendar year 2004 her income 
was $6769; and for calendar year 2005 her income was $7028.

2.  The maximum applicable income limitation for a surviving 
spouse with no dependents during calendar year 2002 was 
$6,407.  The maximum applicable income limitation for a 
surviving spouse with no dependents during calendar year 2003 
was $6,497.  The maximum applicable income limitation for a 
surviving spouse with no dependents during calendar year 2004 
was $6,634.  The maximum applicable income limitation for a 
surviving spouse with no dependents during calendar year 2005 
was $6,814.

3.  The appellant's countable income for improved death 
pension purposes exceeds the maximum applicable income 
limitation for every year since the veteran's death.


CONCLUSION OF LAW

The requirements for entitlement to death pension benefits 
have not been met, as the appellant's countable income 
exceeds the maximum annual income limitation.  38 U.S.C.A. §§ 
1503, 1541, 5312 (West. 2002 and Supp. 2005); 38 C.F.R. §§ 
3.3(a), 3.23, 3.260, 3261, 3.262, 3.271, 3.272, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks payment of improved death pension 
benefits.  She alleges that after she pays her necessary 
expenses for health insurance and other expenses she does not 
have enough money to live on.

Pertinent regulations provide that improved death pension 
benefits may be paid to a veteran's surviving spouse for the 
veteran's nonservice-connected death.  38 C.F.R. §§ 3.3(a)(4) 
(2006).  Basic entitlement exists if, among other things, the 
appellant's income is not in excess of the applicable maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 
(2006).  The maximum annual rate of improved death pension 
benefits shall be the amount specified, and as increased from 
time to time, under 38 U.S.C.A. § 5312 (West 2002 and Supp. 
2005).  See 38 U.S.C.A. § 1541(b) (West 2002 and Supp. 2005); 
38 C.F.R. § 3.23(a)(5) (2006).  Effective December 1, 2001, 
the maximum applicable income limitation for a surviving 
spouse with no dependents and no entitlement to special 
monthly pension was $6,407.  This rate is applicable for 
evaluating claims for benefits during calendar year 2002.  
Effective December 1, 2002, the maximum applicable income 
limitation for a surviving spouse with no dependents and no 
entitlement to special monthly pension was $6,497.  This rate 
is applicable for evaluating claims for benefits during 
calendar year 2003.  Effective December 1, 2003, the maximum 
applicable income limitation for a surviving spouse with no 
dependents and no entitlement to special monthly pension was 
$6,634.  This rate is applicable for evaluating claims for 
benefits during calendar year 2004.  Effective December 1, 
2004, the maximum applicable income limitation for a 
surviving spouse with no dependents and no entitlement to 
special monthly pension was $6,814.  This rate is applicable 
for evaluating claims for benefits during calendar year 2005.  

In determining the annual income of a claimant, all payments 
of any kind or from any source (including salary, retirement 
or annuity payments, or similar income) shall be included, 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a) 
(West 2002 and Supp. 2005); see also 38 C.F.R. §§ 3.260, 
3.261, 3.262, 3.271(a) (2006).

The appellant submitted her application for improved death 
pension benefits in October 2002.  The RO did not deduct any 
medical expenses at that time.  The RO verified at that time 
that she was in receipt of monthly Social Security 
Administration (SSA) benefits of $724, for annual income of 
$8,688.  The Board notes that the appellant's monthly SSA 
amount was increased to $734 in December 2002.  This increase 
made no difference in the analysis of the claim.

In computing income for pension purposes, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271.  In general, 
payments from Social Security are countable as income.  38 
C.F.R. §§ 3.262(f) (2006).  

The appellant's claim was denied in March 2003.  The notice 
of the denial informed her that her countable income exceeded 
the maximum allowable pension rate.  Thus, she did not 
qualify for payment of improved death pension benefits.

The appellant submitted evidence of unreimbursed medical 
expenses in July 2003 which were not deducted from her 
countable income for VA purposes at the time the August 2004 
statement of the case was issued.  

The Board remended the appellant's case in February 2006 for 
notification of the Veteran's Claims Assistance Act of 2000 
(VCAA) and to give the appellant an opportunity to supplement 
the evidence of record.  

The RO issued a supplemental statement of the case (SSOC) in 
April 2006 and May 2006.  The appellant was in receipt of 
monthly SSA benefits of $724 as of October 2002.  The 
appellant's monthly SSA amount was increased to $734 in 
December 2002, for annual income of $8,698 in 2002.  The 
appellant was in receipt of monthly SSA benefits of $734 from 
January 2003 to November 2003.  In December 2003 the SSA 
amount was increased to $749, for annual income of $8,823 in 
2003.  The appellant was in receipt of monthly SSA benefits 
of $749 from January 2004 to November 2004.  In December 2004 
the SSA amount was increased to $769, for annual income of 
$9,008 in 2004.  Finally, the appellant was in receipt of 
monthly SSA benefits of $769 from January 2005 to November 
2005.  In December 2005 the SSA amount was increased to $801, 
for annual income of $9,260 in 2005.  

For the year 2002, the claimed unreimbursed expenses for the 
appellant of $1,739 are the total yearly expenditure for AARP 
medical insurance and other medical expenses.  An amount 
equal to five percent of the MAPR ($320) was subtracted from 
this total as required under 38 U.S.C.A. 1503(a)(8); 38 
C.F.R. § 3.272(g) (2006).  The appellant's total unreimbursed 
expenses totaled $1,419.  This amount was subtracted from her 
income total of $8,698.  The appellant still had $7,279 as 
countable income for 2002, an amount in excess of the MAPR of 
$6,407. 

For the year 2003, the claimed unreimbursed expenses for the 
appellant of $2,099 are the total yearly expenditure for AARP 
medical insurance, supplemental medical insurance benefit 
premium (SMIB), and other medical expenses.  An amount equal 
to five percent of the MAPR ($324) was subtracted from this 
total as required under 38 U.S.C.A. 1503(a)(8); 38 C.F.R. § 
3.272(g) (2006).  The appellant's total unreimbursed expenses 
totaled $1,775.  This amount was subtracted from her income 
total of $8,823.  The appellant still had $7,048 as countable 
income for 2003, an amount in excess of the MAPR of $6,497. 

For the year 2004, the claimed unreimbursed expenses for the 
appellant of $2,570 are the total yearly expenditure for AARP 
medical insurance, SMIB, and other medical expenses.  An 
amount equal to five percent of the MAPR ($331) was 
subtracted from this total as required under 38 U.S.C.A. 
1503(a)(8); 38 C.F.R. § 3.272(g) (2006).  The appellant's 
total unreimbursed expenses totaled $2,239.  This amount was 
subtracted from her income total of $9,008.  The appellant 
still had $6,769 as countable income for 2004, an amount in 
excess of the MAPR of $6,634. 

Finally, for the year 2005, the claimed unreimbursed expenses 
for the appellant of $2,572 are the total yearly expenditure 
for AARP medical insurance, SMIB, and other medical expenses.  
An amount equal to five percent of the MAPR ($340) was 
subtracted from this total as required under 38 U.S.C.A. 
1503(a)(8); 38 C.F.R. § 3.272(g) (2006).  The appellant's 
total unreimbursed expenses totaled $2,232.  This amount was 
subtracted from her income total of $9,260.  The appellant 
still had $7,028 as countable income for 2005, an amount in 
excess of the MAPR of $6,814. 

As the appellant's countable income for VA purposes exceeds 
the maximum applicable income limitation established by 
Congress for calendar years 2002 through 2005, the Board 
finds no basis upon which to predicate a grant of the benefit 
sought in this case.

Since in this case there is no dispute as to the evidence 
(specifically the appellant's income being in excess of the 
MAPR), the appellant has failed to state a claim on which 
relief can be granted.  In such cases, where the law and not 
the facts are dispositive, the claim must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

While the amount of the appellant's income over the allowable 
amount is not excessive, the Board is bound by the applicable 
laws and regulations in determining whether a claimant meets 
the criteria to establish entitlement to the benefits sought.  
There is no discretion in a case such as this.  Further, the 
Board is not empowered to grant equitable relief in such a 
case.  The provisions of 38 U.S.C.A. § 503 (West 2002 and 
Supp. 2005) however, allow for the Secretary to provide 
relief in cases of administrative error or in cases deserving 
equitable relief.  Such action is outside the purview of the 
Board's jurisdiction.  § 20.101 (2006).  If the appellant 
desires equitable relief in her case she should seek such 
relief directly from the Secretary.

Finally, in deciding this case, the Board has considered the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 
2005) for possible application.  This issue in this claim 
requires that the appellant demonstrate that she does not 
exceed the MAPR in order to establish entitlement to the 
benefits sought on appeal.  The appellant has submitted 
evidence of her countable income.  Her income exceeds the 
MAPR.  Thus the case turns on a statutory interpretation.  As 
such, the United States Court of Appeals for Veterans Claims 
(Court), has held that the duties to assist and notify under 
the VCAA are not applicable.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-149 (2001).   


ORDER

The claim for payment of death pension benefits is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


